DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on April 5, 2021 and subsequent Request for Continued Examination filed on April 30, 2021 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “wherein the temperature of step (a) is above 10°C and below or equal to 20°C” in lines 1-2.  It is unclear what temperature is being referred to since step (a) does not recite a temperature.  Step (b) recites a supplying temperature in Claim 1, lines 8-9 of above 10°C and below or equal to 30°C.  Step (c) recites a cooled temperature in Claim 1, line 14 of between 2°C and 10°C.  It is unclear what temperature is being referred to in Claim 16, i.e. if the temperature of Claim 16 is the supplying temperature, the cooled temperature, or to an entirely different temperature.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 10, 16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Swertvaegher et al. EP 1 980 153 in view of Cale et al. US 2007/0172548, Bredie et al. (“What is mouthfeel?  Sensory-rheological relationships in instant hot cocoa drinks”) (herein referred to as Bredie et al.) (published 1999), Milani et al. US 2013/0216681, Fox US 2006/0196886, Ragnarrson et al. US 2012/0114819 and Science of Ice Cream, 2nd Edition (herein referred to as “Science of Ice Cream”).
Regarding Claim 1, Swertvaegher discloses a method for filling a container with a dairy product (milk) having a surface (‘153, Paragraphs [0008] and [0015]).  The container is filled with the dairy product by means of a dispenser equipped with a nozzle comprising at least one orifice opening (‘153, Paragraphs [0014] and [0046]).  There are several radial bores in the nozzle body (‘153, Paragraph [0092]), which reads on the claimed at least two openings.  Swertvaegher also discloses controlling speed and flow rate ejection of the dairy product (‘153, Paragraph [0086]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flow rate of dispensed material through the nozzle since Swertvaegher recognizes the flow rate to be a result effective variable one of ordinary skill in the art would optimize.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover 
Further regarding Claim 1, Swertvaegher is silent regarding the viscosity of the dairy product used to fill the container.
Cale et al. discloses that it was well known in the art to make dairy products having a viscosity of about 70 to about 4000 mPa at ambient temperatures (‘548, Paragraph [0045]).  The burden is on applicant to prove that the viscosity of about 70 to about 4000 mPa as measured at ambient temperatures taught by Cale et al. would not correspond to the claimed range when subjected to the claimed measurement conditions, i.e. the viscosity being measured by a viscometer equipped with a measuring bob/measuring tube system of type 2/2 with a shear rate of 64/s during 90 seconds at 10°C.  In the event that it can be construed that the viscosity at ambient temperatures of Cale et al. does not read on the claimed viscosity at the claimed specified measuring conditions, differences in viscosity measurements will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such viscosity measurement is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Additionally, Bredie et al. (“What is mouthfeel?”) teaches that mouthfeel of beverages depends on the viscosity of the drink (Page 181) and that mouthfeel is a property of relevance for the sensory impression of foods that is therefore associated with consumer acceptability (Page 181).  Viscosity properties are positively correlated with mouthfeel (Page 189).  Since Bredie In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Further regarding Claim 1, Swertvaegher et al. discloses dispensing milk into a container at a temperature of between 10 and 15°C (‘153, Paragraphs [0006] and [0025]-[0026]), which falls within the claimed supplying temperature of above 10°C and below or equal to 30°C.  Swertvaegher et al. is silent regarding cooling the dairy product to a temperature comprised between 2 and 10°C.
Milani et al. discloses cooling a pasteurized solution that has been cooled to 12°C and further cooling the pasteurized solution to a temperature of from about 5 to 10 °C (‘681, Paragraph [0049]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to further cool the dispensed milk of Swertvaegher et al. to a temperature within the claimed range since Milani et al. discloses that further cooling to the claimed temperatures controls the size and shape of lactose crystals formed and allows for controlled crystallization of lactose in the cooled solution (‘681, Paragraph [0049]).
Further regarding Claim 1, Swertvaegher et al. modified with Cale et al., and Milani et al. is silent regarding the cooling the dairy product at a rate of 5 to 8°C/hr.  However, Milani et al. discloses that the rate of cooling the dairy product is a result effective variable that controls the size and shape of lactose crystals formed (‘681, 
Further regarding Claim 1, Swertvaegher et al. discloses several radial bores being made in the nozzle body to feed the channels through which the chocolate and/or mousse pass (‘153, Paragraph [0092]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the embodiment of Swertvaegher et al. that has only one nozzle opening and incorporate at least two nozzle openings because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04.VI.B.).
Further regarding Claim 1, in the event that it can be construed that radial bores made in the rotating nozzle body of Swertvaegher et al. (‘153, Paragraph [0092]) can be construed to not refer to the nozzle opening by which the dairy product is dispensed from, Fox discloses a method of filling a container with a beverage.  The method comprises filling the container with the beverage by means of a dispenser equipped with a nozzle (nozzle 112) comprising at least two openings (multiple discharge cavity outlets 134) (‘886, FIG. 8) (‘886, Paragraph [0033]).  The at least two openings (multiple discharge cavity outlets 134) have at least two convex portions (‘886, FIG. 8).

    PNG
    media_image1.png
    959
    1322
    media_image1.png
    Greyscale

Both Swertvaegher et al. and Fox are directed towards beverage dispensers that fill containers with a nozzle.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Swertvaegher et al. and incorporate multiple openings into the same dispensing nozzle as taught by Fox in order to allow multiple beverage types or flavors to be dispensed from the same nozzle (‘886, Paragraph [0038]).  This allows the user to use the single nozzle of Swertvaegher et al. to allow for multiple flavors to be dispensed from the same nozzle, which allows the user to selectively choose the particular type of beverage desired to be dispensed.
Further regarding Claim 1, Swertvaegher et al. modified with Cale et al., Bredie et al., Milani et al., and Fox et al. is silent regarding the method of filling to be using a 
Ragnarrson et al. discloses a method for filling a liquid concentrate into a container (‘819, Paragraph [0007]) wherein the liquid concentrate is yogurt or a strained fermented dairy product (strained yogurt) (‘819, Paragraph [0127]).
Both Swertvaegher et al. and Ragnarrson et al. are directed towards the same field of endeavor of methods of filling a container with a dairy product.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of filling the container with a dairy product of Swertvaegher et al. and fill the container with a strained fermented dairy product (strained yogurt) as taught by Ragnarrson et al. based upon the particular type of dairy product the user wishes the fill the container with.  Ragnarrson et al. teaches that filling containers with strained fermented dairy products in the form of strained yogurts was known in the art at the time of the invention.
Further regarding Claim 1, Swertvaegher et al. modified with Cale et al., Bredie et al., Milani et al., Fox, and Ragnarrson et al. is silent regarding the total protein content of the dairy product being between 6 and 14 weight %.
Science of Ice Cream discloses the total amount of milk protein determines the properties of the composite, i.e. physical and sensory properties of ice cream (Page 147).  Additionally, ice structuring proteins (ISPs) are synthesized anti-freeze proteins that absorb the surface of ice crystals and control their growth to help protect organisms against freezing damage.  Ice structuring proteins are added to ice cream to preserve small ice crystals to produce creamy structures and helps shape the ice crystals (Pages 
Regarding Claims 2-3, Cale et al. discloses that it was well known in the art to make dairy products having a viscosity of about 70 to about 4000 mPa at ambient temperatures (‘548, Paragraph [0045]).  The burden is on applicant to prove that the viscosity of about 70 to about 4000 mPa as measured at ambient temperatures taught by Cale et al. would not correspond to the claimed range when subjected to the claimed measurement conditions.  In the event that it can be construed that the viscosity at ambient temperatures of Cale et al. does not read on the claimed viscosity at the claimed specified measuring conditions, differences in viscosity measurements will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such viscosity measurement is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Additionally, Bredie et al. (“What is mouthfeel?”) teaches that mouthfeel of beverages depends on the viscosity of the drink (Page 181) and that mouthfeel is a property of relevance for In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claims 6 and 18, Fox discloses the nozzle comprising 8 openings (4 openings at outlets 130) (‘886, Paragraph [0039]) (4 openings at outlets 134) (‘886, Paragraph [0033]) (‘886, FIG. 8), which overlaps the claimed range of between 2 to 30 openings and the claimed range of 5 to 10 openings.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Swertvaegher et al. and incorporate any amount of openings into the same dispensing nozzle as taught by Fox in order to allow a desired amount of beverage types or flavors to be dispensed from the same nozzle (‘886, Paragraph [0038]).  This allows the user to use the single nozzle of Swertvaegher et al. to allow for multiple flavors to be dispensed from the same nozzle, which allows the user to selectively choose the particular type of beverage desired to be dispensed.
Regarding Claim 10, the air temperature of the cooling step of step c would necessarily be achieved with a temperature lower than the initial temperature of the first cooling step.  Since Milani et al. discloses cooling a pasteurized solution that has been cooled to 12°C and further cooling of the pasteurized solution to a temperature of from 
Further regarding Claim 10, Swertvaegher et al. discloses using air to carry out the metering (‘153, Paragraph [0044]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the air flow at which the dairy product is cooled since Swertvaegher recognizes the flow rate to be a result effective variable one of ordinary skill in the art would optimize.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of the flow rate by routine experimentation (MPEP § 2144.05.II.A.).
Regarding Claim 16, Swertvaegher et al. discloses dispensing milk into a container at a temperature of between 10 and 15°C (‘153, Paragraphs [0006] and [0025]-[0026]), which falls within the claimed temperature range of above 10°C and below or equal to 20°C.
Regarding Claim 20, Swertvaegher et al. modified with Cale et al., Bredie et al., Milani et al., Fox, and Ragnarrson is silent regarding the total protein content of the strained fermented dairy product being between 8 and 10 weight %.
Science of Ice Cream discloses the total amount of milk protein determines the properties of the composite, i.e. physical and sensory properties of ice cream (Page 147).  Additionally, ice structuring proteins (ISPs) are synthesized anti-freeze proteins that absorb the surface of ice crystals and control their growth to help protect organisms against freezing damage.  Ice structuring proteins are added to ice cream to preserve small ice crystals to produce creamy structures and helps shape the ice crystals (Pages 151-152).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the total protein content of the strained fermented dairy product of modified Swertvaegher et al. since Science of Ice Cream teaches that the amount of milk protein determines the physical and sensory properties of the ice cream.  Science of Ice Cream establishes that the total protein content of dairy products is a result effective variable one of ordinary skill in the art would optimize for desired physical and sensory properties as well as to control the growth of ice crystals to help protect organisms against freezing damage.
Regarding Claim 21, Ragnarrson et al. discloses the strained fermented dairy product being a strained yoghurt (‘819, Paragraph [0127]).
Both Swertvaegher et al. and Ragnarrson et al. are directed towards the same field of endeavor of methods of filling a container with a dairy product.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of filling the container with a dairy product of Swertvaegher et al. and fill the container with a strained yoghurt as taught by Ragnarrson et al. based upon the particular type of dairy product the user wishes the fill the container with.  Ragnarrson et 
Regarding Claim 22, Swertvaegher et al. discloses dispensing milk into a container at a temperature of between 10 and 15°C (‘153, Paragraphs [0006] and [0025]-[0026]), which falls within the claimed supplying temperature range of above 10°C and below or equal to 18°C.
Claims 4, 7-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Swertvaegher et al. EP 1 980 153 in view of Cale et al. US 2007/0172548, Bredie et al. (“What is mouthfeel?  Sensory-rheological relationships in instant hot cocoa drinks”) (herein referred to as Bredie et al.) (published 1999), Milani et al. US 2013/0216681, Fox US 2006/0196886, Ragnarrson et al. US 2012/0114819 and Science of Ice Cream, 2nd Edition (herein referred to as “Science of Ice Cream”) as applied to claim 1 above in further view of Rudick US 2009/0069932.
Regarding Claims 4 and 17, Swertvaegher et al. is silent regarding the total surface of the openings of the nozzle being between 150 and 400 mm2 or the total surface of the openings being between 200 and 350 mm2.
Rudick discloses that the size and configurations of conduit openings of a dispensing nozzle affect the flow rate of the nozzle (‘932, Paragraph [0056]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface of the nozzle openings of Swertvaegher since Rudick recognizes the nozzle opening size to be a result effective variable one of ordinary skill in the art would optimize.  Where the general conditions of a claim are disclosed in the prior art, it is not 
Regarding Claim 7, Rudick discloses the configuration of the conduit openings of a dispensing nozzle affecting the flow rate of the nozzle (‘932, Paragraph [0056]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size and shape of the openings of the nozzle of Swertvaegher and make all the openings have the same size and the same shape since the configuration of the claimed openings of the nozzle is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed openings was significant (MPEP § 2144.04.IV.B.).  One of ordinary skill in the art would want to have the openings have the same size and shape in order to apply dairy product to the container in a consistent manner for aesthetic purposes.
Regarding Claim 8, Rudick discloses the configuration of the conduit openings of a dispensing nozzle affecting the flow rate of the nozzle (‘932, Paragraph [0056]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the openings of the nozzle of Swertvaegher and make the openings disposed uniformly at the end of the nozzle since the configuration of the claimed openings of the nozzle is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed openings was significant (MPEP § 2144.04.IV.B.).  One of ordinary skill in the art would want to have the openings be disposed uniformly at the end of the nozzle in order to apply dairy product to the container in a consistent manner for aesthetic purposes.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Swertvaegher et al. EP 1 980 153 in view of Cale et al. US 2007/0172548, Bredie et al. (“What is mouthfeel?  Sensory-rheological relationships in instant hot cocoa drinks”) (herein referred to as Bredie et al.) (published 1999), Milani et al. US 2013/0216681, Fox US 2006/0196886, Ragnarrson et al. US 2012/0114819 and Science of Ice Cream, 2nd Edition (herein referred to as “Science of Ice Cream”) as applied to claim 1 above in further view of “Chocolate Raspberry Mousse Cake” (published October 4, 2013) (<http://www.sugarhero.com/chocolate-raspberry-mousse-cake/>).
Regarding Claim 12, Swertvaegher et al. discloses a method of filling a container with a mousse food product (‘153, FIG. 1) (‘153, Paragraph [0031]).
Swertvaegher et al. is silent regarding the container containing a food preparation layer before filling the container with a dairy product.
Chocolate Raspberry Mousse Cake discloses a three layered mousse cake on a chocolate brownie base (Page 9).  The brownie layer is made by mixing together and heating flour, cocoa powder, salt, baking powder, butter, sugar, eggs, and vanilla.  The brownie layer is then cooled on a pan container (Page 10).  The brownie layer reads on a flavoured milk based preparation.  The individual mousse layers are then prepared and layered on the same pan container as the brownie layer (Pages 10-11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the mousse of Swertvaegher et al. with a brownie layer initially stored within a container and then incorporate the dairy product layers of the mousse cake as taught by Chocolate Raspberry Mousse Cake since these steps of adding layers to a mousse .
Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Swertvaegher et al. EP 1 980 153 in view of Cale et al. US 2007/0172548, Bredie et al. (“What is mouthfeel?  Sensory-rheological relationships in instant hot cocoa drinks”) (herein referred to as Bredie et al.) (published 1999), Milani et al. US 2013/0216681, Fox US 2006/0196886, Ragnarrson et al. US 2012/0114819, and Science of Ice Cream, 2nd Edition (herein referred to as “Science of Ice Cream”) as applied to claim 1 above in further view of Cheri’s “How to Make Your Own Fruit Bottom Yogurt” (herein referred to as “Cheri”) (<http://www.simplebites.net/how-to-make-your-own-fruit-bottom-yogurt/>) (published August 29, 2011).
Regarding Claim 12, Swertvaegher et al. discloses a method of filling a container with a mousse food product (‘153, FIG. 1) (‘153, Paragraph [0031]).
Swertvaegher et al. is silent regarding the container containing a food preparation layer before filling the container with a dairy product.
Cheri discloses a method of filling a container with a dairy yogurt product wherein a fruit base food preparation layer containers a food preparation layer before filling with a yogurt dairy product (Picture on Page 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the fruity layer of Swertvaegher et al. (‘153, Paragraph [0022]) with a fruit food preparation layer already disposed within the container as taught by Cheri since the step of adding layers to a 
Regarding Claim 14, Cheri discloses the food within the food preparation layer being a fruit based fruit compote preparation (Page 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the fruity layer of Swertvaegher et al. (‘153, Paragraph [0022]) with a fruit compote food preparation layer already disposed within the container as taught by Cheri since the step of adding layers to a container having a fruit compote layer disposed within a dairy product container was well known and conventional in the food art at the time of the invention.
Further regarding Claim 14, since Claim 12 requires only one of a fruit based preparation, a flavoured milk based preparation, a cereal based preparation, honey, or a mixture thereof is required, and since Swertvaegher et al. modified with Cheri reads on the fruit based preparation, the limitations with respect to either the flavoured milk based preparation, the cereal based preparation, or honey, or nut pieces are optional limitations by virtue of the claimed term “or.”
Regarding Claim 15, Cheri discloses the fruit being strawberry (Page 6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the fruity layer of Swertvaegher et al. (‘153, Paragraph [0022]) with a fruit compote strawberry food preparation layer already disposed within the container as taught by Cheri since the step of adding layers to a container having a fruit compote strawberry layer disposed within a dairy product container was well known and conventional in the food art at the time of the invention.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 10 of the Remarks that Example 3 shows the yogurt is cooled from 18°C to 6°C so that there is a decrease of 12°C and that the slow cooling step lasts 1.5-2h corresponding to a cooling rate of 6-8°C/hr and alleges that Example 3 demonstrates that a too fast cooling step leads to a significant release of whey and a fragmentation of the cooled dairy product between the portions issued from the various openings of the nozzle compared to the dairy product obtained after a slow cooling step according to amended Claim 1 and alleges that the effect could not have been expected by the person skill in the art since it is neither disclosed or suggested in the cited references.
Examiner argues with respect to the cooling rate that Claim 1 recites a cooling rate of 5 to 8°C/hr and alleges that Example 3 shows a cooling rate of 6-8°C/hr.  Applicant does not provide data in Example 3 that is commensurate in scope with the claimed cooling rate since the claimed cooling rate encompasses cooling rates outside of those disclosed by Example 3.  To be given substantial weight in the determination of obviousness, evidence of secondary considerations must be relevant to the subject matter as claimed in view of Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d)).  Therefore, this argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792